            Case 2:19-cr-00106-JAD-DJA Document 77 Filed 02/23/21 Page 1 of 1



1
                                UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )                   Case No.: 2:19-cr-00106-JAD-DJA
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )                   ORDER
7                                        )
     MANUEL LUNA-SOTO,                   )                        ECF No. 75
8                                        )
                       Defendant.        )
9
     ____________________________________)
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that the
11   sentencing currently scheduled for March 2, 2021, at the hour of 11:00 a.m., be vacated and
12
     continued to April 5, 2021, at the hour of 10:00 a.m.
13
            DATED this 23rd day of February, 2021.
14

15                                                           __________________________________
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
